Citation Nr: 0920835	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-34 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for sensory neuropathy of the right thigh.  

2.  Entitlement to an increased (compensable) disability 
rating for sensory neuropathy of the left thigh.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1962 to April 1965.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted compensation pursuant to 
38 U.S.C. § 1151 for sensory neuropathy of the right and left 
thigh.  Each thigh was assigned a noncompensable (zero 
percent) evaluation effective July 15, 2004.

These claims were remanded by the Board in November 2007 for 
additional development.  The Veteran's claims folder has been 
returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Issue not on appeal

In his October 2005 substantive appeal, the Veteran indicated 
that his right and left thigh disabilities preclude 
employment.  Accordingly, it appears that the Veteran has 
submitted an informal claim for total disability based upon 
individual unemployability (TDIU).  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12- 2001 (July 6, 
2001).  That matter has not been adjudicated by the RO, and 
it is referred to the AOJ for appropriate action.
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).



FINDINGS OF FACT

1.  The competent medical evidence of record indicates the 
Veteran's right thigh disability is manifested by pain and no 
more than mild sensory neuropathy; complete paralysis is not 
demonstrated.

2.  The competent medical evidence of record indicates the 
Veteran's left thigh disability is manifested by pain and no 
more than mild sensory neuropathy; complete paralysis is not 
demonstrated.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the Veteran's right and left thigh 
disabilities so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
sensory neuropathy of the right thigh have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8529 (2008).

2.  The criteria for a compensable disability rating for 
sensory neuropathy of the left thigh have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8529 (2008).

3.  The criteria for referral for increased disability 
ratings for the Veteran's right and left thigh disabilities 
on an extra-schedular basis are not met. 
38 C.F.R. § 3.321(b)(1) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his right and left thigh 
disabilities each warrant 
compensable disability ratings.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
claims in November 2007.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to: obtain updated 
treatment records from the VA outpatient clinic in Malone, 
New York; obtain the Veteran's Social Security Administration 
(SSA) records; and provide the Veteran with a VA examination 
to determine the current severity of his right and left thigh 
disabilities.  The AOJ was then to readjudicate the claims.  

Records from the Malone VA outpatient clinic and the 
Veteran's SSA records were subsequently associated with the 
claims folder, and the Veteran presented for a VA examination 
in February 2009.  The VA Appeals Management Center (AMC) 
subsequently readjudicated the claims in the April 2009 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  
 
Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims in an undated letter 
from the RO (issued prior to the March 2005 rating decision) 
and a letter from the AMC dated January 3, 2008, which 
advised the Veteran of the provisions relating to the VCAA.  
Specifically, the Veteran was advised in the letters that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  The undated letter from the RO informed the Veteran 
that treatment records from the Albany VA Medical Center and 
the Malone outpatient clinic had been associated with his VA 
claims file, and the AMC informed the Veteran in the January 
2008 letter that updated outpatient records from the Malone 
outpatient clinic had been received.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records that the he 
identified.  Included with the letters were copies of VA Form 
21- 4142, Authorization and Consent to Release Information, 
and the undated letter asked that the Veteran complete this 
release so that VA could obtain these records on his behalf.  
The letters also informed the Veteran that for records he 
wished for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  

The letters specifically advised the Veteran that to 
substantiate his increased rating claims "the evidence must 
show that your . . . condition has gotten worse."  See the 
undated letter at page 7; see also the January 3, 2008 letter 
at page 7.
The Veteran was specifically notified in the letters to 
describe or submit any additional evidence which he thought 
would support his claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See the April 15, 2005 letter at page 1.  [The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).]
  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, elements (1), (2) and (3) are not at issue.  
The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in a letter from the 
RO dated March 20, 2006 as well as in the above-referenced 
January 2008 letter. 

With respect to appeals of initially assigned disability 
ratings, such as the instant case, the additional notice 
requirements recently set forth in Vazquez- Flores v. Peake, 
22 Vet. App. 37 (2008), do not apply.  Specifically, once 
service connection has been granted, VA's VCAA notice 
obligations are fully satisfied and any defect in the notice 
is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) 
[where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements].

The Veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims in March 
2005.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the March 2006 and January 2008 
letters, the Veteran was allowed the opportunity to present 
evidence and argument in response.  The Veteran's claims were 
readjudicated in the April 2009 SSOC.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.

The Board further notes that the Veteran has not alleged that 
he has received inadequate VCAA notice.  The Veteran is 
obviously aware of what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
the Veteran's reports of private and VA outpatient treatment, 
as well as the reports of VA examinations of the Veteran in 
October 2004 and February 2009.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of his claims.  He has 
declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Assignment of diagnostic code

The Veteran is currently assigned a noncompensable (zero 
percent) disability rating for his sensory neuropathy of the 
right thigh and left thigh.  His right thigh disability is 
rated under 38 C.F.R. § 4.124a, Diagnostic Code 8529 
[paralysis of the ilio-inguinal nerve of the thigh], while 
his left thigh disability is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8729 [neuralgia of the external cutaneous 
nerve of the thigh].  See 38 C.F.R. § 4.20 (2008) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Board is unsure as to why the RO applied different 
Diagnostic Codes to the Veteran's right and left thigh 
disabilities, as the symptomatology associated with such are 
identical.  Review of the October 2004 VA examination report, 
which specifically indicates that the service-connected 
disabilities are not productive of neuralgia, leads the Board 
to believe that Diagnostic Code 8729 was assigned to the left 
thigh disability in error.  Accordingly, as the evidence is 
negative for left thigh neuralgia, Diagnostic Code 8529 will 
be applied to rate the Veteran's service-connected right and 
left thigh disabilities.

[The Board observes in passing that in any event both 
Diagnostic Code 8729 and Diagnostic Code 8529 contain similar 
rating criteria: where paralysis is severe to complete, a 
maximum 10 percent disability rating is warranted.  Where 
paralysis is mild or moderate, a noncompensable rating is to 
be assigned.]

The Board notes that Diagnostic Code 8629, which pertains to 
neuritis of the external cutaneous nerve of the thigh, is 
inapplicable to the Veteran's disabilities, as the October 
2004 VA examiner specifically determined there was no 
neuritis associated with the service-connected right and left 
thigh disabilities, and there is no competent medical 
evidence to the contrary.  

In presenting argument in support of his claims, the Veteran 
referenced Diagnostic Code 8530.  See the October 2005 
substantive appeal.  However, Diagnostic Code 8530 pertains 
to the ilio-inguinal nerve.  The Veteran has presented no 
competent medical evidence which indicates or even suggests 
that his disability involves the ilio-inguinal nerve.  
Accordingly, Diagnostic Code 8530 will not be employed.  

In sum, the Veteran's service-connected right and left thigh 
disabilities are most appropriately rated under Diagnostic 
Code 8529.

Specific rating criteria

Diagnostic Code 8529 [paralysis of the external cutaneous 
nerve of the thigh], provides that in order to qualify for a 
10 percent evaluation, the veteran must have severe 
incomplete paralysis or complete paralysis of that nerve.  A 
noncompensable (zero percent) rating is warranted for 
"mild" or "moderate" incomplete paralysis of that nerve.

The introductory note to Diseases of the Peripheral Nerves 
defines the term "incomplete paralysis" as a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis.  When the involvement is 
wholly sensory, the rating should be for the mild or, at 
most, moderate degree.

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2008).  "Severe" is generally defined as "of a great 
degree: serious."  See Webster's Ninth New Collegiate 
Dictionary 1078 (1990).

Analysis

Schedular rating

As was discussed in the law and regulations section above, in 
order to be awarded a 10 percent evaluation, the Veteran must 
have severe incomplete paralysis or complete paralysis of the 
external cutaneous nerve of the thighs.  

The Board initially notes that complete paralysis has not 
been demonstrated in the medical evidence of record, to 
include the VA examination reports.  The Veteran himself does 
not appear to contend that either thigh is completely 
paralyzed.  
See, e.g., the October 2005 substantive appeal.  The Board's 
discussion will therefore focus on whether the Veteran's 
right and left thigh disabilities evidence "severe" 
incomplete paralysis.  

The report of the October 2004 VA examination demonstrates 
that, despite the Veteran's reports of constant loss of 
sensation in the right and left thigh, sensory was not 
diminished around the area of the left and right thigh upon 
physical examination.  Indeed, the examiner noted the 
Veteran's disability "did not involve the sensory nerve 
fiber of the dermatome of the area of surgery."  No 
paralysis, neuritis, neuralgia, muscle wasting or atrophy was 
demonstrated.  

The Veteran argues that "the [October 2004 VA] examiner 
indicates that the loss of feeling is constant."  See, e.g., 
the April 19, 2005 notice of disagreement.  This notation was 
made as part of the Veteran's subjective complaints prior to 
physical examination; the objective findings upon physical 
examination were negative for loss of sensation as described 
above.  

Moreover, the February 2009 VA neurological examination was 
similarly negative for findings of loss of sensation in the 
right or left thigh area.  Physical examination revealed loss 
of sensation only from the mid tibia to toes bilaterally.  
The examiner acknowledged the Veteran's complaints of pain in 
the upper thighs radiating into the leg with exertion, but 
indicated such would not have any effects on daily 
activities.  

Crucially, the bulk of the Veteran's lower extremity 
neurological symptoms were attributed by the VA examiner to 
non service-connected lumbar stenosis with pseudoclaudication 
and peripheral neuropathy secondary to alcoholism.  
Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998) [the 
Board is precluded from differentiating between 
symptomatology attributed to service-connected disability and 
non service-connected disability in the absence of medical 
evidence which does so].  

To the extent that the Veteran contends that all of his 
symptoms are a result of the right and left thigh 
disabilities [see the October 2005 substantive appeal], his 
opinion is entitled to no weight of probative value and is 
outweighed by the competent medical opinion of the February 
2009 VA examiner, which attributes such to his non service-
connected lumbar stenosis.  See Espiritu v. Derwinski, 
2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board additionally observes, with respect to the 
Veteran's various subjective reports to VA examiners, that 
although the Veteran sought treatment for numerous unrelated 
medical problems over the course of the appeal, he did not 
once seek treatment for the service-connected thigh 
disabilities.  The absence of the need for treatment appears 
to support the conclusion that any loss of sensation in the 
thighs is de minimus.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].

In sum, the objective medical evidence shows pain in the 
Veteran's right and left thighs which has no effect on daily 
activities; there is no objective evidence of decreased 
sensation.  The Board finds these "wholly sensory" 
symptoms, alone, do not constitute evidence which is 
sufficient to characterize the Veteran's service-connected 
right and left thigh disabilities as "severe" incomplete 
paralysis.  That is, the Veteran's current symptoms do not 
approach the "serious" range and are best described as 
mild, thus warranting his currently-assigned noncompensable 
disability ratings.

Esteban considerations

The October 2004 VA examiner reported scars on the right and 
left thigh secondary to vascular reconstruction.  The 
examiner, however, specifically stated that there was no 
evidence of keloid development, pain on examination, 
limitation of motion over the scar area, elevation or 
depression of the scars, or inflexibility of the skin of the 
scars.  The Veteran himself has not contended that the scars 
present any problems.  

Based on this record, the Board concludes that the evidence 
does not suggest that a separate disability pertaining to the 
scars is warranted under 38 C.F.R. § 4.118.  
See Esteban v. Brown, 6 Vet. App. 259, 261(1994); see also 38 
C.F.R. § 4.25 (2008) [under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately].



Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
right and left thigh disabilities have not changed 
appreciably since the Veteran filed his claim.  There appears 
to have been no medical findings and no other evidence which 
would allow for the assignment of compensable disability 
ratings at any time during the period of time here under 
consideration.  Based on the record, the Board finds that 
noncompensable disability ratings were properly assigned for 
the entire period from the date of service connection, July 
15, 2004.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected disabilities.  See Bagwell v. Brown, 9 Vet. 
App. 157 (1966).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. 
See also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of a disability to appropriate VA 
officials for such consideration.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).

The Board has not identified an exceptional or unusual 
disability picture with respect to the Veteran's right and 
left thigh disabilities here under consideration, and neither 
has the Veteran or his representative.  With respect to 
frequent hospitalizations, the record does not show any 
hospitalization was required for the disabilities.  With 
respect to employment, it appears from the evidence of record 
that the Veteran is unemployed due to peripheral vascular 
disease and back problems.  There is no evidence that the 
Veteran is occupationally impaired by the right and left 
thigh disabilities.  Indeed, as described above, the only 
pertinent medical record demonstrates that these disabilities 
are productive of minimal symptomatology and would not have 
any effects on daily activities.  

For these reasons, the Board has determined that referral of 
the Veteran's service-connected disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased (compensable) disability rating 
for sensory neuropathy of the right thigh is denied.  

Entitlement to an increased (compensable) disability rating 
for sensory neuropathy of the left thigh is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


